Citation Nr: 1717112	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to an increased evaluation for residuals of a left knee trauma, currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial evaluation in excess of 10 percent for neurological impairment of the left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 percent for neurological impairment of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The March 2008 rating decision, in relevant part, denied a rating in excess of 40 percent for residuals of a lumbar strain with myositis and denied a rating in excess of 10 percent for limitation of flexion of the left knee.  This rating decision also found that new and material evidence had been received to reopen the claim of entitlement to service connection for a right knee disability and denied that claim on the merits.  A notice of disagreement was received in June 2008, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

With respect to the new and material evidence claim, the Board must consider the new and material evidence question independent from the RO's determination on this matter, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In June 2015, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review.

In January 2016, the Board, in pertinent part (1) granted separate ratings of 10 percent, but no higher, for neurological impairment of the left and right lower extremities; (2) denied entitlement to a rating in excess of 10 percent for a left knee disability manifested by limitation of motion; and (3) found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a right knee disability.

The Board notes that the question of whether separate ratings were warranted for neurological impairment of the left and right lower extremities arose as part and parcel of the claim of entitlement to an increased rating for residuals of a lumbar strain with myositis.  

The Veteran subsequently appealed the denials of ratings in excess of 10 percent for neurological impairment of the left and right lower extremities; the denial of a rating in excess of 10 percent for limitation of motion of the left knee; and the finding that new and material evidence had not been received to reopen the claim of entitlement to service connection for a right knee disability.  In an August 2016 Joint Motion for Partial Remand (joint motion) and Order, the Court of Appeals for Veterans Claims (Court) vacated the Board's January 2016 decision with respect to the issues noted in this paragraph and remanded the claims to the Board for further adjudication.

The January 2016 Board decision had also denied a rating in excess of 40 percent for a low back disability; granted entitlement to a separate rating of 10 percent for instability of the left knee; and granted entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not wish to pursue Court appeals with respect to these claims, and they are no longer for Board consideration.

The January 2016 Board decision had also remanded the claims of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to extraschedular ratings.  On remand, in a February 2017 rating decision, the Appeals Management Center (AMC) granted entitlement to a TDIU and entitlement to Dependents' Educational Assistance, both effective November 17, 2007.  Development of the extraschedular evaluation issues has not been completed and those claims have not been returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disability and entitlement to increased ratings for a left knee disability and for neurological impairment of the left and right lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied the claim of entitlement to service connection for a right knee disability, including on a secondary basis; he submitted neither a notice of disagreement nor new and material evidence within one year of the December 2005 notification of this decision.

2.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the December 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability, to include on a secondary basis.


CONCLUSION OF LAW

New and material evidence has been added to the record since the December 2005 rating decision; thus, the claim of entitlement to service connection for a right knee disability, to include on secondary basis, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

Only evidence presented since the last final denial on any basis will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

In the December 2005 rating decision, the RO denied the claim of entitlement to service connection for a right knee disability because there was no record of the Veteran having been treated for a right knee disability in service or within one year of separation from service.  Secondary service connection was denied based on the absence of a probative medical opinion linking the Veteran's right knee disability to his service-connected left knee or lumbar spine disabilities.  

In its January 2016 decision, the Board determined that new and material evidence had not been received that related to a basis for the December 2005 denial.  It therefore declined to reopen this claim.

The January 2017 joint motion directed that the Board provide an adequate explanation as to why a September 2009 statement from the Veteran's private physician did not constitute new and material evidence.  The Board has reconsidered this statement and finds that it does, in fact, constitute new and material evidence to reopen this claim.  In relevant part, the Veteran's physician noted that, as a result of his service-connected left knee fracture, the Veteran has had to bear more weight on his other side.  She noted that "[b]earing his weight on his other [right] knee also cause[d] degenerative problems in the other side."  

The Board finds that this evidence is new in that it was not of record at the time of the December 2005 denial.  It is material in that it links the Veteran's right knee disability to his service-connected left knee disability.  Therefore, new and material evidence has been received, and the claim of entitlement to service connection for a right knee disability is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, is reopened.


REMAND

Having reopened the claim of entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability, the Board will remand this claim so that the Veteran may undergo a VA examination and an etiology opinion may be obtained.  

The Veteran has also claimed entitlement to a rating in excess of 10 percent for a left knee disability manifested by limitation of motion.  The January 2016 joint motion found that remand was appropriate "so that the Board can obtain an adequate medical examination of the left knee that provides the measurements, or explanation why such measurements cannot be provided, required by Correia."  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The record does not contain a left knee examination report that complies with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct this deficiency.  

Finally, in August 2016, the Veteran underwent a VA examination in connection with his low back disability.  This examination contains evidence that is relevant to the claims of entitlement to ratings in excess of 10 percent for neurological impairment for the left and right lower extremities.  

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. §  19.31 (b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. §  19.31  unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37 (a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304 (c).

In the case at hand, the August 2016 VA examination report is relevant to the claims of entitlement to increased ratings for neurological impairment of the left and right lower extremities.  Pursuant to 38 C.F.R. §  19.31  and 19.37, the Board finds it necessary to remand these claims for readjudication and issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his right knee disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  

The examiner should diagnose any current right knee disability.  For each diagnosis, the examiner should respond to the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that any current right knee disability was caused by or results from a service-connected disability, to include (1) a left knee disability, or (2) a low back disability?

(b)  Is it at least as likely as not (a 50 percent probability or greater) that current right knee disability progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of a service-connected disability, to include (1) a left knee disability, or (2) a low back disability?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

2.  Arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected left knee disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should describe all pertinent symptomatology associated with the Veteran's left knee trauma residuals and should provide the following information:  

a.  The examiner should specifically state range of motion findings for the Veteran's left knee.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

b.  The examiner should comment on whether the left knee exhibits weakened movement, excess fatigability, or incoordination attributable to service-connected disability.  These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms.  

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  These determinations must also be expressed in terms of the degree of additional range of motion that is lost due to pain on use or during flare-ups.

3.  After the development requested above has been completed, review the claims file, to include all evidence that has been added to the record since the last supplemental statement of the case, and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


